FEE PAID
      Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 1 of 26 Page ID #:1

                                                                        DEC 11 2018
                                                                              RS




                                                          2:18-CV-10261-DSF-DFMx




                                                                                   RECEIVED
                                                                           CLERK, U.S. DISTRICT COURT



                                                                            DEC - 6 2018
                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                            BY: _________________ DEPUTY
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 2 of 26 Page ID #:2
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 3 of 26 Page ID #:3
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 4 of 26 Page ID #:4
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 5 of 26 Page ID #:5
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 6 of 26 Page ID #:6
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 7 of 26 Page ID #:7
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 8 of 26 Page ID #:8
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 9 of 26 Page ID #:9
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 10 of 26 Page ID #:10
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 11 of 26 Page ID #:11
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 12 of 26 Page ID #:12
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 13 of 26 Page ID #:13
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 14 of 26 Page ID #:14
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 15 of 26 Page ID #:15
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 16 of 26 Page ID #:16
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 17 of 26 Page ID #:17
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 18 of 26 Page ID #:18
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 19 of 26 Page ID #:19
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 20 of 26 Page ID #:20
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 21 of 26 Page ID #:21
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 22 of 26 Page ID #:22
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 23 of 26 Page ID #:23
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 24 of 26 Page ID #:24
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 25 of 26 Page ID #:25
Case 2:18-cv-10261-DSF-DFM Document 1 Filed 12/11/18 Page 26 of 26 Page ID #:26
